Name: Commission Regulation (EEC) No 1829/80 of 11 July 1980 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  accounting;  agricultural structures and production;  civil law;  trade policy
 Date Published: nan

 No L 178/22 Official Journal of the European Communities 12. 7 . 80 COMMISSION REGULATION (EEC) No 1829/80 of 11 July 1980 amending Regulation (EEC) No 685/69 on detailed rules of application for inter ­ vention on the market in butter and cream THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( } ), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 6 (7) thereof, Whereas, under Article 6 (2) of Commission Regula ­ tion (EEC) No 685/69 (3), as last amended by Regula ­ tion (EEC) No 1392/80 (4), the seller of sub-standard butter must reimburse the intervention agency the costs incurred in storing such butter ; whereas the detailed rules for such reimbursement and, in parti ­ cular, those relating to financing costs need to be adapted to the new provisions laid down in Article 5 (5) of the said Regulation as regards the time limits fixed for the payment of the buying-in price by the intervention agency ; Whereas, as regards the granting of private storage aid for butter, it should be made clear that the same product cannot be the subject of a storage contract and at the same time be eligible under Council Regu ­ lation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agri ­ cultural products (5 ) ; whereas to apply both systems simultaneously would have the effect in particular of compensating traders to an excessive extent in respect of certain of their financing costs ; Whereas it is also necessary to state in ECU the amounts still expressed in units of account in Article 24 ( 1 ) of Regulation (EEC) No 685/69 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 685/69 is amended as follows : 1 . Article 6 (2) is replaced by the following : *2 . By his offer the seller shall undertake that, where, during the storage test period, the deteriora ­ tion in the quality of the butter proves greater than that which normally results from storing butter satisfying the requirements referred to in Article 2 :  he will take back the goods in question,  if payment has been made, he will reimburse the intervention agency in respect of the buying-in price paid for the sub-standard goods,  he will pay the storage costs of the quantities concerned from the day on which they were taken over until the date of their removal from storage . Such storage costs shall be payable at a flat rate per tonne as follows : (a) 20-43 ECU for fixed costs ; (b) 0-37 ECU per day of storage for cold storage costs ; (c) if payment has been made, finance costs at an annual interest rate of 1 2 % on the buying-in price, calculated from the date of such payment. The amounts referred to in the foregoing subpara ­ graph shall be those applicable on the day when the goods are taken over. They shall be converted into national currency at the rate in force on that day . They shall be credited to the appropriate EAGGF account, together with, where appropriate, any reim ­ bursement as referred to in the second indent of the first subparagraph .' 2 . The second subparagraph of Article 23 ( 1 ) is replaced by the following : 'No storage contract as referred to in paragraph 6 may be concluded for butter : (a) in respect of which an application has been made for direct consumption aid for butter under other Community provisions ; or (b) which has been placed under the arrangement referred to in Article 5 ( 1 ) of Regulation (EEC) No 565/80 ; subsequent placing of the butter under this arrangement shall be regarded as release from storage within the meaning of the (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . I2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (&gt;) OJ No L 90, 15 . 4. 1969, p. 12. ( «) OJ No L 137, 3 . 6 . 1980, p. 7 . (5) OJ No L 62, 7 . 3 . 1980, p. 5 . 12. 7. 80 Official Journal of the European Communities No L 178/23 penultimate subparagraph of Article 24 ( 1 ), terminating contractual storage.' 3 . Article 24 ( 1 ) is replaced by the following : ' 1 . The private storage aid provided for in Article 6 (2) of Regulation (EEC) No 804/68 shall be calculated in the following manner per tonne of butter or butter equivalent : (a) 20*43 ECU for fixed costs ; (b) 0-37 ECU per day of storage for cold storage costs ; (c) an amount per day of contractual storage calcu ­ lated at an annual rate of 1 2 % on the buying in price for butter, expressed in national currency, applied by the intervention agency of the Member State concerned on the day on which the contract was concluded ; (d) 9-67 ECU in respect of any product stored for at least four months. For the purpose of calculating the amounts referred to in (b) and (c), the number of days shall be calculated from the day of entry into storage until the day of release therefrom. However, the maximum amount payable may not exceed an amount corresponding to a storage period of 210 days. The amounts referred to in (a), (b) and (d) shall be converted into national currency at the representa ­ tive rate in force on the last day of storage providing entitlement to aid in accordance with the foregoing subparagraph.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 July 1980. For the Commission Finn GUNDELACH Vice-President